         Case 5:19-cv-00386-MTT Document 34 Filed 08/11/21 Page 1 of 23




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                    MACON DIVISION

STEPHANIE WRIGHT,                                   )
                                                    )
                                                    )
                        Plaintiff,                  )
                                                    )
                v.                                  )    CIVIL ACTION NO. 5:19-CV-386 (MTT)
                                                    )
GEORGIA DEPARTMENT OF                               )
PUBLIC HEALTH, et al.,                              )
                                                    )
                                                    )
                   Defendants.                      )
    __________________                              )


                                                ORDER

        Defendants Georgia Department of Public Health (“Department”) and Marsha

Stone have moved for summary judgment on all claims. For the reasons stated below,

that motion (Doc. 24) is GRANTED.

                                         I. BACKGROUND1

        Stephanie Wright, an African American female, was employed with the

Department as a Training and Development Specialist in the North Central Health

District. Docs. 24-2 ¶ 1; 31-1 ¶ 1. Her responsibilities included planning and

coordinating training sessions for the North Central Health District; performing learning

and development training; and creating, implementing, and improving the Workforce

Development Plan. Docs. 24-2 ¶ 2; 31-1 ¶ 2. In her last year of employment at the

Department, Wright had several direct supervisors. Wright reported to Marsha Stone,



1
 Unless otherwise stated, the facts are undisputed and are viewed in the light most favorable to the non-
moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986) (citation omitted).
          Case 5:19-cv-00386-MTT Document 34 Filed 08/11/21 Page 2 of 23




the District Human Resources Director, from February 1, 2017 to June 30, 2017. Docs.

24-2 ¶ 7; 31-1 ¶ 7. From July 1 to September 17, Wright reported to Teresa McDaniel,

the District Administrator. Docs. 24-2 ¶ 7; 31-1 ¶ 7. Finally, from September 20 to

January 12, 2018, Wright reported to Sylvia Woodford, the District Financial

Administrator. Docs. 24-2 ¶ 7; 31-1 ¶ 7. Stone and McDaniel are Caucasian; Woodford

is African American. Docs. 24-2 ¶ 7; 31-1 ¶ 7.

       The defendants argue that Wright’s job performance and professionalism

became issues in 2017; Wright disagrees. According to the defendants, Wright met

with McDaniel, her supervisor at the time, on July 31, 2017 to discuss job performance

deficiencies and unprofessional conduct. Doc. 24-2 ¶ 15 (citing Doc. 24-4 ¶ 6). The

defendants also state that in this meeting McDaniel assigned Wright various tasks, such

as tracking her relationship building with the various district managers, creating a list of

all training sessions and indicating which sessions were required, and updating the

managers on what training needed to be done. Id. Wright does not recall this meeting,

and while Wright says she and McDaniel did speak at some point, she contends it was

primarily about the good feedback she was receiving. Doc. 26 at 70:4-71:24.

       On September 21, 2017, Woodford and McDaniel, Wright’s current and former

supervisors, respectively, met with Wright, and Wright was issued a written reprimand

and a 30-day work plan. Docs. 24-2 ¶ 16; 31-1 ¶ 16. Wright’s eight-part work plan

stated:

       (1) You are required to submit monthly updates no later than the 10th of
       each month. (2) You are to submit a proposal to revamp orientation and
       discuss plan with your supervisor. (3) You are to create a proposed plan
       for employee in-service training and discuss with your supervisor. (4) You
       are to work on enhancing customer service from you to our employees.
       (5) You are to build relationships with managers in the district and give



                                             -2-
          Case 5:19-cv-00386-MTT Document 34 Filed 08/11/21 Page 3 of 23




        them updates. (6) You are to create a list of all trainings offered separated
        by required, recommended, and optional and how often they are offered,
        and submit to your supervisor. (7) You are to begin informing managers
        with updates where they stand with trainings for their staff and offer your
        guidance to get them on tract. (8) You are to create a list of your job
        duties and submit to your supervisor.

Docs. 26-4; 26 at 50:13-53:14.

        While Wright admits that she was reprimanded and that she was given a 30-day

work plan, she denies that there were any issues with her work performance. Doc. 31-1

¶ 16. Specifically, Wright says she had received a positive annual review earlier that

month. Id. ¶ 15 (citing Doc. 28-14 at 2). Wright also testified that after she received the

reprimand and work plan, Woodford told her that they “would just move forward

because the write-up was not correct.” Doc. 26 at 56:2-3. In some places, Wright

suggests that she believes Stone directed Woodford and McDaniel to issue the

reprimand and the 30-day work plan because Wright, during a meeting, shared survey

results unfavorable to Stone. Docs. 31 at 2; 31-2 ¶¶ 5-7. However, the only evidence

Wright cites to support this theory are the allegations in her complaint,2 the defendants’

denial of those allegations in their answer, and her own testimony that Woodford issued

her the reprimand.

        Wright responded to the reprimand and the 30-day work plan with a written

statement that she emailed at 4:55 p.m. on September 28, 2017 to Stone, McDaniel,

Woodford, and Dr. Olugbenga Obasanjo, an African American male who had been

appointed interim medical director of the North Central Health District in mid-2017.



2
  In many places, Wright cites her complaint as factual support. If a plaintiff’s complaint is verified, the
factual statements in it are given the same weight as those in an affidavit. Stallworth v. Tyson, 578 F.
App’x 948, 950 (11th Cir. 2011). Wright’s complaint, however, is not verified. See Doc. 1.



                                                      -3-
          Case 5:19-cv-00386-MTT Document 34 Filed 08/11/21 Page 4 of 23




Docs. 26-8; 24-7 at 16-18; 26 at 85:5-21.3 The majority of this response focused on

Wright’s version of her work performance, including her contention that she had already

been completing the requirements of the 30-day work plan. Doc. 24-7 at 16-18. Wright

concluded her response by stating: “I feel that I have been targeted, threatened, and the

work environment has not always been favorable.” Doc. 24-7 at 18. Wright makes no

mention of racial issues in her response. Woodford replied by email to Wright’s

response on October 5, 2017, saying, “[t]hanks for sharing your response to the written

reprimand presented September 21, 2017. Going forward we will continue to focus on

your developmental work plan and meet again in 30 days as committed.” Doc. 26-8. It

appears that Wright and Woodford did meet sometime in late October, and the two

discussed Wright’s job duties. Doc. 26 at 57:23-59:23.

       According to Wright, on September 27, 2017, the day she sent the response to

her reprimand, Wright and her co-workers were moving their offices to another part of

the same building. Docs. 1 ¶¶ 18-21; 26 at 116:1-4; 26-11. Wright claims that Stone

would not allow her to move her furniture into her new office but that two white female

employees were allowed to move their furniture. Docs. 1 ¶¶ 18-20; 26 at 156:19-

157:11.

       Wright alleges that on September 28 she submitted an Intake Questionnaire to

the Equal Employment Opportunity Commission. Docs. 1 ¶ 18; 31 at 2. Wright also

alleges that the EEOC issued a Notice of Charge of Discrimination to the Department




3
  It is perhaps worth noting that although Stone and Dr. Obasanjo were copied on Wright’s response, the
response was only addressed to Woodford and McDaniel. Stone is mentioned only once, and then only
as background to explain that Wright’s supervisor had constantly changed in the preceding months. Doc.
24-7 at 16-17.


                                                  -4-
         Case 5:19-cv-00386-MTT Document 34 Filed 08/11/21 Page 5 of 23




on October 3, 2017.4 Docs. 31 at 2; 1 at ¶ 25. Wright’s Charge was submitted to the

EEOC on December 4, 2017, and it was stamped as “received” by the Department on

February 9, 2018. Doc. 28-2.

          Dr. Obasanjo, who previously had served as health director in another district,

was responsible for all medical decisions, possessed the hiring and firing authority as

the administrative head of the district, and served as CEO of county boards of health in

the district. Docs. 27 at 22:16-23, 23:3-24:6, 24:7-19; 24-2 ¶ 9; 31-1 at ¶ 9. Dr.

Obasanjo felt strongly about a concept called “Public Health 3.0,” and his goal was to

move the North Central Health District toward the Public Health 3.0 model, as he had

done in his former district. Docs. 24-2 ¶¶ 11-12; 31-1 ¶¶ 11-12; 27 at 33:10-40:3. Dr.

Obasanjo testified that “the five pillars of public health 3.0 [are] staff training, leadership,

non-traditional sources and uses of data, structural reorganization … and strategic

partnerships.” Docs. 27 at 37:8-14; 24-2 ¶ 12; 31-1 ¶ 12. Dr. Obasanjo felt that staff

training was the most important pilar of Public Health 3.0. Doc. 27 at 39:22-25.

        The defendants state that on January 10, 2018, Dr. Obasanjo, Stone, and

Woodford met to discuss changes that Dr. Obasanjo envisioned for transitioning to a

Public Health 3.0 model. Docs. 24-2 ¶ 29; 24-6 ¶ 15; 24-5 ¶ 8; 24-7 ¶ 19. According to

the defendants, one of these changes included transforming the Training and

Development Specialist position, then held by Wright, to a Training Manager position.

Doc. 24-2 ¶ 29. In some instances, Wright appears to dispute that this meeting took

place. She claims Stone did not understand Public Health 3.0 and thus it is


4
 Wright cites only allegations in the complaint to support her claims that she filed an Intake Questionnaire
and that the EEOC issued a Notice of Charge to the Department. While the defendants concede that
Wright did fax an Intake Questionnaire to the EEOC, the defendants do not concede—and there is no
evidence—that they were aware Wright had done so. Doc. 33-1 ¶ 18.


                                                    -5-
            Case 5:19-cv-00386-MTT Document 34 Filed 08/11/21 Page 6 of 23




“improbable” that she spoke with Dr. Obasanjo to discuss a restructure based on that

model’s needs. Doc. 31-1 ¶ 29. But in her response brief, Wright concedes that the

January 10 meeting took place and alleges, to support her cat’s paw argument, that

Stone “chimed-in” and told Dr. Obasanjo that “she had tried to talk with Ms. Wright

about Dr. Obasanjo’s new Public Health 3.0 direction, but she had failed to come up

with a plan.” Doc. 31 at 3 (citing Doc. 28 at 55:5-15).5

          Wright’s employment was terminated January 12, 2018, and she filed a second

EEOC charge on January 16, 2018. Docs. 1 ¶ 34; 7 ¶ 34; 26-13. After Wright’s

employment ended, the Department posted a job announcement for the newly created

Training Manager position. Doc. 24-7. Interviews were had, and Chrystal Morgan, a

Caucasian female, was selected for the position because she received the highest

interview scores. Docs. 24-2 ¶ 42; 31-1 ¶ 42.6 Wright subsequently received her Right

to Sue Letter and sued Stone and the Department for racial discrimination and

retaliation.

                                              II. STANDARD

          A court must grant summary judgment “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a




5
    This cited excerpt from Stone’s deposition states in its entirety:
           Q: Tell me what happened, if you remember.
           A: Dr. O – I mean he had been telling us for a while, you know, that we were moving in a
           different direction with training and I had expressed that to [Wright] and her other
           supervisors had, you know, expressed that to her and asked her for a plan and I don’t
           believe she ever came up with a plan for that. So, he decided that he wanted to move in
           a different direction with that – you know, find somebody who was on board with that, I
           think.
6
  Wright disputes this fact, but it appears that Wright is arguing that she was more qualified than Morgan,
not disputing that Morgan was hired as the Training Manager or that Morgan received the highest
interview scores. Doc. 31-1 ¶ 42.


                                                     -6-
        Case 5:19-cv-00386-MTT Document 34 Filed 08/11/21 Page 7 of 23




matter of law.” Fed. R. Civ. P. 56(a). A factual dispute is not genuine unless, based on

the evidence presented, “‘a reasonable jury could return a verdict for the nonmoving

party.’” Info. Sys. & Networks Corp. v. City of Atlanta, 281 F.3d 1220, 1224 (11th Cir.

2002) (quoting United States v. Four Parcels of Real Prop., 941 F.2d 1428, 1437 (11th

Cir. 1991)); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The movant

may support its assertion that a fact is undisputed by “citing to particular parts of

materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations (including those made for purposes of

the motion only), admissions, interrogatory answers, or other materials.” Fed. R. Civ. P.

56(c)(1)(A). “When the nonmoving party has the burden of proof at trial, the moving

party is not required to ‘support its motion with affidavits or other similar material

negating the opponent's claim[]’ in order to discharge this ‘initial responsibility.’” Four

Parcels of Real Prop., 941 F.2d at 1437-38 (quoting Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986)). Rather, “the moving party simply may ‘show[ ]—that is, point[ ] out to

the district court—that there is an absence of evidence to support the nonmoving party’s

case.’” Id. (alterations in original) (quoting Celotex, 477 U.S. at 324). Alternatively, the

movant may provide “affirmative evidence demonstrating that the nonmoving party will

be unable to prove its case at trial.” Id.

       The burden then shifts to the non-moving party, who must rebut the movant’s

showing “by producing … relevant and admissible evidence beyond the pleadings.”

Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d 1292, 1315 (11th Cir. 2011)

(citing Celotex, 477 U.S. at 324). The non-moving party does not satisfy its burden “if

the rebuttal evidence ‘is merely colorable, or is not significantly probative’ of a disputed




                                             -7-
          Case 5:19-cv-00386-MTT Document 34 Filed 08/11/21 Page 8 of 23




fact.” Id. (quoting Anderson, 477 U.S. at 249-50). Further, where a party fails to

address another party’s assertion of fact as required by Fed. R. Civ. P. 56(c), the Court

may consider the fact undisputed for purposes of the motion. Fed. R. Civ. P. 56(e)(2).

However, “credibility determinations, the weighing of the evidence, and the drawing of

legitimate inferences from the facts are jury functions, not those of a judge. … The

evidence of the non-movant is to be believed, and all justifiable inferences are to be

drawn in his favor.” Anderson, 477 U.S. at 255.

                                            III. DISCUSSION

    A. Title VII Retaliation7

        Wright claims that the Department and Stone retaliated against her by

terminating her employment on January 12, 2018. Doc. 1 ¶ 48-66. Under Title VII, an

employer may not retaliate against an employee because the employee “has opposed

any practice made an unlawful employment practice by this subchapter, or because

[s]he has made a charge, testified, assisted, or participated in any manner in an

investigation, proceeding, or hearing under this subchapter.” 42 U.S.C. § 2000e-3(a).

        1. Standard

        A Title VII or § 1981 plaintiff may prove her case circumstantially when there is

no direct evidence of retaliation. When, as here, a retaliation claim is based on

circumstantial evidence, the Court applies the McDonnell Douglas burden-shifting

framework. Johnson v. Miami-Dade Cnty., 948 F.3d 1318, 1325 (11th Cir. 2020);

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Pursuant to McDonnell



7
 The Court’s analysis of Wright’s Title VII retaliation claim also applies to her § 1981 retaliation claim.
Doc. 1 ¶¶ 59-66; see Goldsmith v. Bagby Elevator Co., 513 F.3d 1261, 1277 (11th Cir. 2008); Bryant v.
Jones, 575 F.3d 1281, 1307 (11th Cir. 2009).


                                                     -8-
        Case 5:19-cv-00386-MTT Document 34 Filed 08/11/21 Page 9 of 23




Douglas, a plaintiff must first establish a prima facie case of retaliation. If a plaintiff

establishes that prima facie case, the burden of production, but not the burden of

persuasion, shifts to the employer to articulate a legitimate, non-discriminatory reason

for the employment action. Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 254-55

(1981). This burden of production means the employer “need not persuade the court

that it was actually motivated by the proffered reasons” but must produce evidence

sufficient to raise a genuine issue of fact as to whether it discriminated against the

plaintiff. Kragor v. Takeda Pharm. Am., Inc., 702 F.3d 1304, 1308 (11th Cir. 2012)

(emphasis added) (quotation marks and citation omitted).

       A plaintiff then has the opportunity to show that the employer’s stated reason is a

pretext for discrimination. This may be done “either directly by persuading the court that

a discriminatory reason more likely motivated the employer or indirectly by showing that

the employer’s proffered explanation is unworthy of credence.” Burdine, 450 U.S. at

256. “If a plaintiff produces sufficient evidence that the employer's proffered reason is

merely pretextual, that evidence may sometimes be enough to preclude summary

judgment in favor of the employer.” Kragor, 702 F.3d at 1309. But, if a plaintiff cannot

offer “sufficient evidence to create a genuine issue of material fact regarding whether

each of the defendant employer’s articulated reasons is pretextual, the employer is

entitled to summary judgment on the plaintiff’s claim.” Chapman v. Al Transp., 229 F.3d

1012, 1024-25 (11th Cir. 2000).

       2. Prima Facie Case

       “[T]he prima facie case for retaliation requires the employee to show that: (1) she

engaged in a statutorily protected activity; (2) she suffered an adverse employment




                                              -9-
         Case 5:19-cv-00386-MTT Document 34 Filed 08/11/21 Page 10 of 23




action; and (3) she established a causal link between the protected activity and the

adverse action.” Brown v. Ala. Dep't of Transp., 597 F.3d 1160, 1181-82 (11th Cir.

2010) (citation omitted).

        Wright alleges that she engaged in a protected activity when, in her response to

a written reprimand, she complained that she felt targeted, threatened, and subjected to

an unfavorable work environment. Docs. 1 ¶ 51; 24-7 at 16-18. Wright also alleges that

she engaged in protected activities when she submitted an Intake Questionnaire to the

EEOC on September 28, 2017 and when she submitted her EEOC Charge of

Discrimination on December 4, 2017. Doc. 1 ¶¶ 52-53. The defendants do not dispute

that these are protected activities. Wright alleges, and the defendants do not dispute,

that she suffered an adverse employment action when her employment was terminated

on January 12, 2018.8 Docs. 1 ¶ 57; 24-1 at 12-13. Thus, the first two elements of

Wright’s prima facie case are not disputed. See Doc. 24-1 at 12.

        The defendants argue, however, that Wright cannot establish a causal

connection between her protected activities and the adverse employment action taken

against her. Id. To establish a causal connection, Wright must show that (1) the

decisionmaker knew of her protected activity and (2) the protected activity and adverse


8
  Wright mentions the furniture-moving incident in the retaliation section of her response brief. Doc. 31 at
8. Wright states that this incident happened on September 27, 2017, and she appears to imply that Stone
was retaliating against her because of the response to her reprimand that she emailed her supervisors
that same day. The defendants argue that Wright distributed her response at the end of the business day
on September 27—implying that the furniture-moving incident must have been before the complaint was
sent and thus it could not be retaliatory. Doc. 33 at 5 n.3. But the Court need not decide this issue
because the only adverse employment action Wright alleged in her complaint was her termination. Doc.
1 ¶ 57. Moreover, contrary to what Wright argues in her brief, Wright’s response to her reprimand barely
mentioned Stone, and it certainly did not state that Stone targeted her or treated her unfairly. Doc. 24-7
at 16-17. Further still, Wright cites no evidence supporting her statements concerning the furniture-
moving incident. Finally, in arguing that she has established a prima facie case, Wright cites only to her
termination and its temporal proximity to her EEOC Charge. Doc. 31 at 9. Therefore, the only adverse
employment action that the Court will address is the termination of Wright’s employment.



                                                   -10-
         Case 5:19-cv-00386-MTT Document 34 Filed 08/11/21 Page 11 of 23




action were not wholly unrelated.9 Shannon v. BellSouth Telecomms., Inc., 292 F.3d

712, 716 (11th Cir. 2002). Wright appears to rely only on temporal proximity to show a

causal connection between her EEOC Charge and the termination of her employment.

Temporal proximity may be used to establish the relatedness between the protected

activity and the adverse action, but it must be very close when it is the only evidence of

causation. Redd v. United Parcel Service, Inc., 615 F. App’x 598, 606 (11th Cir. 2015)

(citing Thomas v. Cooper Lighting, Inc., 506 F.3d 1361, 1364 (11th Cir. 2007)).

        The defendants produced sworn statements from Stone, Woodford, and Dr.

Obasanjo that they were unaware Wright had filed a Charge before the decision to

terminate Wright was made on January 10, 2018. Docs. 28 at 38-39; 24-5 ¶ 10; 24-7 ¶

21; 24-6 ¶ 21. Consistent with this, the Charge was stamped “received” by the


9
  In Univ. of Tex. Sw. Med. Ctr. v. Nassar, The Supreme Court held that the plaintiff’s ultimate burden
requires a showing of but-for causation. 570 U.S. 338, 360 (2013). Courts disagree on whether Nassar’s
but-for causation standard applies only to the ultimate burden, or also to the causation element of the
McDonnell Douglas prima facie case. See Foster v. Univ. of Maryland-E. Shore, 787 F.3d 243, 250-51,
51 n.10 (4th Cir. 2015) (noting circuit split and citing cases). The Eleventh Circuit has not taken a position
on the issue, though unpublished decisions have extended the but-for causation requirement to the prima
facie case. See Callahan v. City of Jacksonville, 805 F. App’x 749, 752-53 (11th Cir. 2020); Smith v. City
of Fort Pierce, Fla., 565 F. App’x 774, 778–79 (11th Cir. 2014); Butterworth v. Lab. Corp. of Am. Holdings,
581 F. App’x 813, 817 (11th Cir. 2014).
     However, in published guidance, the Eleventh Circuit has clearly stated that the plaintiff’s ultimate
burden and the plaintiff’s prima facie case are different. See Simmons v. Camden Cnty. Bd. Of Educ.,
757 F.2d 1187, 1189 (11th Cir. 1985) (“the sort of logical connection that would justify a prescription that
the protected participation in fact prompted the adverse action … would rise to the level of direct evidence
of discrimination.”). McDonnell Douglas is a framework for proving discrimination indirectly, and a
showing of but-for causation would, in practice, often require direct evidence. Further, courts have
continued to analyze causation using the lighter burden of Simmons. For example, the rule that temporal
proximity between the protected activity and the adverse action can satisfy causation remains
unchanged. See, e.g., Callahan, 805 F. App’x at 753 (“Causation [for purposes of the prima facie case]
may be inferred by ‘close temporal proximity between the statutorily protected activity and the adverse
employment action’”). Of course, that showing of mere proximity, by itself, would rarely be enough to
sustain a verdict for the plaintiff finding but-for causation. Clearly, the required showing of causation in
the McDonnell Douglas prima facie case is a lighter burden than that required at trial. And even courts
phrasing the prima facie case in terms of “but-for” causation cannot realistically evaluate whether
discrimination was a but-for cause of the adverse action until they hear the defendants’ argument about
causation (the proffered “legitimate, non-discriminatory reason” for the adverse action) and hear the
plaintiff’s rebuttal to that argument (the pretext showing). In lieu of binding precedent extending Nassar to
the prima facie case, therefore, the Court continues to apply Simmons.



                                                    -11-
       Case 5:19-cv-00386-MTT Document 34 Filed 08/11/21 Page 12 of 23




Department on February 9, 2018—nearly a month after Wright was terminated. Doc.

28-2. Wright, however, argues that there is at least a question of fact as to whether

they knew about the Charge earlier. Doc. 31 at 8 (citing Doc. 31-1 ¶¶ 36, 45). She

points to Dr. Obasanjo’s testimony that EEOC Charges were typically handled by the

Human Resources Director (Stone), who would then bring Charges to his attention.

Doc. 27 at 29:16-30:20. Moreover, Stone stated that the Human Resources department

kept a log of employee disciplinary actions and tracked whether these actions resulted

in an EEOC Charge being filed. Doc. 28 at 62:19-64:3. This log reflects Wright’s

Charge in response to her September 21, 2017 written reprimand but does not reveal

when the Charge was documented in the log. Doc. 28-11 at 3. Stone further testified

that she had access to this log and referred to it from time to time. Doc. 28 at 64:20-

65:2. Other than the log, which again does not indicate when the Department received

the Charge, Wright points to no evidence that the defendants were aware of Wright’s

December 4 Charge.

       In short, there is no evidence that the defendants were aware Wright had filed an

EEOC Charge before the January 10 meeting. Thus, Wright has not established a

prima facie case of retaliation.

       3. Legitimate, Non-Discriminatory Reason

       Even if Wright had established a prima facie case of retaliation, she has not

rebutted the defendants’ legitimate, non-discriminatory reason for her termination. The

defendants state that Dr. Obasanjo desired to move the Department toward a Public

Health 3.0 model. Doc. 24-1 at 14. This transition required “a leader who could

develop and implement a strategic workforce policy and develop training to comport




                                           -12-
        Case 5:19-cv-00386-MTT Document 34 Filed 08/11/21 Page 13 of 23




with that policy.” Id. (citing Docs. 24-6 ¶ 15; 24-5 ¶ 8; 24-7 ¶ 19). The defendants state

that in the January 10, 2018 meeting, Dr. Obasanjo, Stone, and Woodford discussed

Wright’s lack of leadership and motivation, her failure to submit a draft proposal for an

in-service training program, and her failure to complete her 30-day work plan. Docs. 24-

1 at 14; 33 at 8; 24-6 ¶¶ 14-18; 24-5 ¶ 8; 24-7 ¶¶ 18-19. Dr. Obasanjo believed that

“Wright did not have the skill set, motivation, or leadership to fulfill the new direction [he]

envisioned for the Workforce Development Program, which included upgrading the

Training & Development Specialist to a Training Manager position. In addition, [he] did

not feel that there was a role for Ms. Wright in the restructured Workforce Development

team.” Doc. 24-6 ¶ 17. Dr. Obasanjo then “decided that Ms. Wright’s employment

would be terminated as of January 12, 2018.” Id. ¶ 18. Woodford, Stone, and Dr.

Obasanjo all state that this is this is reason Wright was terminated. Docs. 24-7 ¶ 19;

24-5 ¶ 8-9; 24-6 ¶¶ 15-18. Accordingly, the defendants have met their burden of

production, and Wright must rebut the defendants’ proffered reason.

       To show that the defendants’ given reason was pretextual, Wright argues that the

defendants’ witnesses lack credibility. The bulk of Wright’s argument focuses on

Stone’s testimony that Stone did not understand Public Health 3.0. See Doc. 28 at

25:11-16. From that statement, Wright argues that Stone could not have legitimately

contributed to the January 10 meeting with Dr. Obasanjo and Woodford concerning

Wright’s ability to move toward the Public Health 3.0 model. Doc. 31 at 9-10. However,

the defendants’ stated reason for terminating Wright is not brought into question simply

because Stone did not understand Public Health 3.0. Without understanding Public

Health 3.0, Stone could still advise Dr. Obasanjo about Wright’s leadership qualities,




                                             -13-
         Case 5:19-cv-00386-MTT Document 34 Filed 08/11/21 Page 14 of 23




motivation, and job performance—factors Dr. Obasanjo states he considered when he

terminated Wright’s employment. Doc. 24-6 ¶¶ 15-17. Because staff training was

crucially important to Public Health 3.0, Dr. Obasanjo wanted to restructure training in

the North Central Health District and transform Wright’s position into a supervisory

position. Docs. 24-1 at 14; 24-6 at ¶ 17; 27 at 38:7-11. Stone also would not need a

perfect understanding of Public Health 3.0 to contribute to a discussion about whether a

given employee displayed the skills necessary to move into a supervisory position.

Accordingly, Wright has not rebutted the defendants’ proffered reason by pointing out

that Stone did not fully understand Public Health 3.0.

        Perhaps Wright meant to argue that Dr. Obasanjo’s testimony is untrustworthy.10

In an affidavit, Dr. Obasanjo stated that he believed that “Wright did not have the skill

set, motivation, or leadership to fulfill the new direction [he] envisioned for the Workforce

Development Program, which included upgrading the Training & Development

Specialist position to a Training Manager position.” Doc. 24-6 ¶¶ 16-17. However, Dr.

Obasanjo stated in his deposition that nothing in particular stood out in his memory

about Wright’s employment.11 But later in his deposition, when asked a more specific

question, Dr. Obasanjo testified there were complaints about Wright’s work performance

from her supervisors. Doc. 27 at 75:3-7. Therefore, Dr. Obasanjo’s testimony does not

contradict the defendants’ proffered reason. On the contrary, because he desired to


10
 Wright mentions Dr. Obasanjo’s testimony in her response to the defendants’ statement of undisputed
material facts, but she does not argue that it is evidence of pretext in her brief. Doc. 31-1 ¶¶ 28-29, 31.
11
 Wright cites the following testimony:
       Q: Yeah, let me rephrase that question. Is there anything about Ms. Wright’s
       employment that stands out in your memory?
       A: Not particularly.
Doc. 31-1 ¶ 29 (citing Doc. 27 at 86:4-88:5).



                                                   -14-
         Case 5:19-cv-00386-MTT Document 34 Filed 08/11/21 Page 15 of 23




transform the training position into a supervisory role, the fact that nothing stood out in

his memory about Wright’s employment could support his opinion that she lacked the

“skill set, motivation, or leadership to fulfil the new direction [he] envisioned[.]” Doc. 24-

6 ¶ 17. Thus, even if she had made this argument, Wright still would not have

presented sufficient evidence to demonstrate that the defendants’ proffered reason is

unworthy of credence.

        4. Cat’s Paw

        Wright also has not created a fact issue about whether Stone, as opposed to Dr.

Obasanjo, made the decision to terminate her employment. See Docs. 24-6 ¶¶ 15-19;

27 at 23:7-19, 86:24-87:1; 28 at 20:10-19, 23:6-9. Though not exactly clear from her

brief, Wright appears to argue that Dr. Obasanjo acted as a mere “cat’s paw” for Stone’s

retaliatory animus. Under a cat’s paw theory, an employer can be held liable “only if the

subordinate supervisor (1) performs an act motivated by [retaliatory] animus that is

intended to cause an adverse employment action, and (2) that act is a proximate cause

of the ultimate employment action.”12 Sims v. MVM, Inc., 704 F.3d 1327, 1335 (11th

Cir. 2013) (citing Staub v. Proctor Hosp., 562 U.S. 411, 423 (2011)) (emphasis added).

Here, even if Stone harbored retaliatory animus toward Wright, Wright has pointed to no

evidence supporting her assertion that Stone persuaded Dr. Obasanjo to terminate her

employment. Wright makes this claim twice in her brief and once in her statement of

disputed material facts. Docs. 31 at 3, 10; 31-2 at ¶ 25. But in her brief, Wright merely




12
   The Eleventh Circuit has recently clarified that in a cat’s paw case, a district court should “apply the
operative causation standard—whatever it may be—to the actions of the lower-level employee.” Ziyadat
v. Diamondback Hospitality Co., ___ F.4th ___, 2021 WL 2934695, at *5 (11th Cir. July 13, 2021). But, for
the reasons explained, Wright cannot establish a cat’s paw theory of liability even under the more lenient
but-for causation standard.


                                                   -15-
       Case 5:19-cv-00386-MTT Document 34 Filed 08/11/21 Page 16 of 23




cites the allegations in her complaint to support this claim; she does not point to any

evidence tending to show that Stone convinced or persuaded Dr. Obasanjo to terminate

her employment or, as she puts it, that “Dr. Obasanjo apparently just took Defendant

Stone’s word about Ms. Wright and decided to terminate her.” Doc. 31 at 10.

       In her statement of disputed material facts, Wright again states that “[a]fter

Defendant Stone reviewed the Charge of Discrimination, naming her as the individual

responsible for the discrimination, she recommended to Dr. Obasanjo that he terminate

Ms. Wright.” Doc. 31-2 ¶ 22. Other than the pleadings, Wright cites three deposition

excerpts that she contends support this conclusion, none of which do. One excerpt

restates the defendants’ proffered reason for Wright’s termination (Doc. 28 at 55:5-15);

another merely establishes that Stone, the Human Resources Director, sometimes

provided Dr. Obasanjo, the District Health Director, with her opinion on personnel

matters and that Dr. Obasanjo depended on those opinions (Doc. 27 at 42:23-43:19);

and the third, Wright’s deposition, merely states Wright’s theory of the case: “It’s my

thought that she told him that” (Doc. 26 at 187:23-188:10). Immediately after stating

this theory in her deposition, Wright admits that she does not have any personal

knowledge that Stone recommended to Dr. Obasanjo that her employment be

terminated. Doc. 26 at 188:14-20. Also, in response to the defendants’ statement of

material facts, Wright attempts to support her theory by stating that Stone did not allow

her to speak with Dr. Obasanjo after her employment was terminated but that Dr.

Obasanjo would have spoken with her. Doc. 31-1 ¶ 32. This fact does not show that

Stone had previously caused or persuaded Dr. Obasanjo to terminate Wright’s

employment. In short, Wright has not produced even a scintilla of evidence that Stone




                                            -16-
         Case 5:19-cv-00386-MTT Document 34 Filed 08/11/21 Page 17 of 23




caused or persuaded Dr. Obasanjo to terminate Wright’s employment or even that

Stone made such a recommendation to Dr. Obasanjo.

         Accordingly, because Wright has not come forward with evidence that the

defendants’ proffered reason for terminating her employment is unworthy of credence or

that Stone persuaded Dr. Obasanjo to terminate Wright’s employment, the defendants

are entitled to summary judgment on Wright’s retaliation claims.13

     B. Race Discrimination Claims

         Wright asserts a race discrimination claim again Stone pursuant to 42 U.S.C. §

1983 and race discrimination claims against Stone and the Department pursuant to 42

U.S.C. § 1981.14 Docs. 1 ¶¶ 59-72; 31 at 4. The Eleventh Circuit has held that a race

discrimination claim against a state actor cannot proceed based solely on § 1981. Butts

v. County of Volusia, 222 F.3d 891, 894-95 (11th Cir. 2000). Rather, § 1981 claims

against state actors may only be brought pursuant to 42 U.S.C. § 1983. Id.

Accordingly, the claims against Stone, a state actor, are merged under the § 1983

claim.

         1. The claim against the Department




13
   The Court recognizes that “establishing the elements of the McDonnell Douglas framework is not … the
sine qua non for a plaintiff to survive a summary judgment motion in an employment discrimination case.”
Smith v. Lockheed-Martin Corp., 644 F.3d 1321, 1328 (11th Cir. 2011). A plaintiff can always survive
summary judgment by creating a triable issue concerning the employer’s discriminatory intent. A plaintiff
does this by presenting “‘a convincing mosaic of circumstantial evidence that would allow a jury to infer
intentional discrimination by the decisionmaker.’” Id. (quoting Silverman v. Bd. of Educ., 637 F.3d 729,
734 (7th Cir. 2011)). Wright does not raise a convincing mosaic argument, and even if she had, her facts
and arguments nonetheless would fail to create such a convincing mosaic.
14
   Under Section 1981, “[a]ll persons ... shall have the same right ... to make and enforce contracts ... as
is enjoyed by white citizens,” which “includes the making, performance, modification, and termination of
contracts, and the enjoyment of all benefits, privileges, terms, and conditions of the contractual
relationship.” 42 U.S.C. § 1981(a)-(b).


                                                    -17-
        Case 5:19-cv-00386-MTT Document 34 Filed 08/11/21 Page 18 of 23




        The Department correctly argues that it is insulated from Wright’s § 1981 claim

by Eleventh Amendment immunity; Wright does not counter this argument.

        The Eleventh Amendment protects a state or an arm of the state from being sued

in federal court without the state’s consent. Manders v. Lee, 338 F.3d 1304, 1308 (11th

Cir. 2003). Congress may abrogate this immunity, however, if it (1) makes its intention

unmistakably clear in the language of the statute, Dellmuth v. Muth, 491 U.S. 223, 228

(1989) (quoting Atascadero State Hosp. v. Scanlon, 473 U.S. 234, 242 (1985)); and (2)

the waiver is “a valid exercise of power.” Seminole Tribe of Fla. v. Florida, 517 U.S. 44,

55 (1996). A state may also consent to being sued and thereby waive its Eleventh

Amendment immunity. Williams v. Bd. of Regents of Univ. of Ga., 477 F.3d 1282, 1301

(11th Cir. 2007) (citing Atascadero State Hosp. v. Scanlon, 473 U.S. 234, 239-40

(1985)).

        Congress has not abrogated the states’ Eleventh Amendment immunity from §

1981 claims, and the state of Georgia has not consented to being sued pursuant to §

1981. Alyshah v. Georgia, 239 F. App’x 473, 474 (11th Cir. 2007). The Department is a

“department and political subdivision of the State of Georgia” and is therefore an arm of

the state. Docs. 1 ¶ 4; 7 ¶ 4; O.C.G.A. § 31-2A-2. Therefore, Eleventh Amendment

immunity applies to the claims asserted against the Department pursuant to § 1981.

Accordingly, the defendants’ motion for summary judgment as to Wright’s § 1981 claim

against the Department is GRANTED.15

        2. The claim against Stone



15
 This result would not change if Wright had brought her race discrimination claim against the
Department pursuant to § 1983. Williams, 477 F.3d at 1301-02.



                                                  -18-
         Case 5:19-cv-00386-MTT Document 34 Filed 08/11/21 Page 19 of 23




        The only remaining claim is Wright’s § 1981 intentional race discrimination claim

brought against Stone pursuant to § 1983. Doc. 1 ¶¶ 59-72. Wright does not specify

the grounds for her race discrimination claim, but it appears to be based solely on the

termination of her employment. As discussed, at times Wright mentions the furniture

moving incident and Stone’s reaction to Wright’s disclosure of survey results, but Wright

cites no record evidence when she mentions these events. Docs. 31-2 ¶¶ 6, 12-14; 31

at 2. Moreover, she does not discuss these events at all in the race discrimination

section of her brief. But Wright does cite facts concerning her termination and who

replaced her, and she vaguely mentions that there are comparators who were not

terminated. Doc. 31 at 11. Wright also lists the elements that she must establish to

make out a prima facie case arising from an adverse employment action based on her

race. Id. (citing Smith v. Lockheed-Martin Corp., 644 F.3d 1321, 1325 (11th Cir. 2011)).

Accordingly, the few sentences in her brief devoted to arguing that her race

discrimination claim can survive summary judgment can only be interpreted as asserting

a claim based on her termination, and that is the only basis for a race discrimination

claim the Court addresses.16

                a. Standard

        Race discrimination claims brought pursuant to 42 U.S.C. §§ 1981 and 1983

have the same elements of proof and are analyzed under the same framework as

claims brought under Title VII. Standard v. A.B.E.L. Servs., Inc., 161 F.3d 1318 (11th

Cir. 1998); Brown v. Ala. Dept. of Transp., 597 F.3d 1160, 1174 n.6 (11th Cir. 2010).


16
  “There is no burden upon the district court to distill every potential argument that could be made based
upon the materials before it on summary judgment. Rather, the onus is upon the parties to formulate
arguments; grounds alleged in the complaint but not relied upon in summary judgment are deemed
abandoned.” Resolution Trust Corp. v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir. 1995).


                                                   -19-
        Case 5:19-cv-00386-MTT Document 34 Filed 08/11/21 Page 20 of 23




Wright does not rely on direct evidence to prove her race discrimination claim, so the

Court evaluates her claim under the McDonnell Douglas framework, which has been

explained in the retaliation portion of this Order.

              b. Prima Facie Case

       To establish a prime facia case for a race discrimination claim, a plaintiff must

show that “(1) she is a member of a protected class; (2) she was qualified for the

position; (3) she suffered an adverse employment action; and (4) she was replaced by a

person outside the protected class or was treated less favorable than a similarly

situated individual outside [her] protected class.” Maynard v. Bd. of Regents, 342 F.3d

1281, 1289 (11th Cir. 2003).

       The defendants argue that Wright cannot satisfy the last prong of the prima facie

case. Doc. 24-1 at 19. Wright responds that she can satisfy the last prong in two ways.

First, Wright states that she can establish a prima facie case by pointing to evidence

that she was treated less favorably than similarly situated Caucasian employees. Doc.

31 at 11. “[A] plaintiff asserting an intentional-discrimination claim under McDonnell

Douglas must demonstrate that she and her proffered comparators were “similarly

situated in all material respects.” Lewis v. City of Union City, Ga., 918 F.3d 1213, 1218

(11th Cir. 2019) (quotation marks omitted). Confusingly, however, Wright supports her

comparator theory by citing one of her responses to the defendants’ statement of

undisputed facts, specifically a response where Wright denies that she has identified

comparators. Doc. 31 at 11 (citing Doc. 31-1 at ¶ 47). In that response, Wright disputes

the defendants’ assertion that she has identified two comparators that were treated

more favorable than her, and she responds that she “was neither asked, nor did she




                                             -20-
       Case 5:19-cv-00386-MTT Document 34 Filed 08/11/21 Page 21 of 23




identify ‘comparators,’ as suggested by Defendants.” Doc. 31-1 at ¶ 47. Other than this

damaging admission and one conclusory sentence in her brief, Wright does not attempt

to satisfy her prima facie case by pointing to comparators. Accordingly, Wright has not

carried her burden of establishing that there were comparators—much less similarly

situated comparators.

       Wright also attempts to satisfy her prima facie case by arguing that although her

position was technically eliminated, her “job duties were nearly identical than [sic] those

of the position that [the Department] purportedly created,” and a person outside of her

protected class filled that position. Doc. 31 at 11. The defendants do concede that a

Caucasian female was hired for the Training Manager position, but they argue that the

two positions differ because the new Training Manager position was a supervisory

position, while the eliminated Training and Development Specialist position was not.

Docs. 24-2 ¶¶ 42-43; 33 at 9-10. Therefore, the defendants argue, Wright was not

“replaced” by anyone. However, some of Wright’s job duties were assigned to the new

position, and that position was filled by someone outside of Wright’s protected class.

Docs. 24-4 at 6; 24-6 at 12. Thus, arguably, a reasonable jury could conclude that

Wright has satisfied the last prong of her prima facie case. See Lawson v. Plantation

General Hosp. L.P., 704 F. Supp. 2d 1254, 1284 (S.D. Fla. 2010); Miller v. Aramark

Corp., 2004 WL 1781103 at *4 (N.D. Ga. July 14, 2004).

              c. Legitimate, Non-Discriminatory Reason

       Although Wright has arguably made out a prima facie case, her race

discrimination claim against Stone nonetheless fails for two reasons. First, Wright has

not rebutted the defendants’ proffered reason for terminating her employment. As




                                           -21-
        Case 5:19-cv-00386-MTT Document 34 Filed 08/11/21 Page 22 of 23




stated above, Dr. Obasanjo stated that “Wright did not have the skill set, motivation, or

leadership to fulfill the new direction [he] envisioned for the Workforce Development

Program, which included upgrading the Training & Development Specialist to a Training

Manager position. In addition, [Dr. Obasanjo] did not feel that there was a role for Ms.

Wright in the restructured Workforce Development team.” Doc. 24-6 ¶ 17. In the race

discrimination section of her brief, Wright does not point to any new evidence or make

any new arguments that the defendants’ proffered reason for terminating her

employment is unworthy of credence. Wright does emphasize, for some reason, that

under the McDonnell Douglas framework, “the ultimate burden of persuading the tried

[sic] of fact that the defendant intentionally discriminated against the plaintiff remains at

all times with the plaintiff.” Doc. 31 at 12 (citing St. Mary’s Honor Center v. Hicks, 509

U.S. 502, 507 (1993)). Wright’s defendant-friendly statement is correct, and to survive

summary judgment Wright must come forward with some evidence that the defendants’

proffered reason for terminating her employment is unworthy of credence. Wright has

failed to do so, and thus the defendants’ motion for summary judgment should be

granted.

       Moreover, as mentioned in the retaliation section of this Order, Wright has not

created a fact issue about whether Stone caused Dr. Obasanjo to terminate her

employment or that Stone was the real decisionmaker. Therefore, Wright’s race

discrimination claim against Stone, which is based on the same adverse employment

action as Wright’s retaliation claim, cannot succeed. Wright has not pointed to any

evidence that could establish that Stone caused the termination of Wright’s

employment, or even that Stone made such a recommendation.




                                             -22-
       Case 5:19-cv-00386-MTT Document 34 Filed 08/11/21 Page 23 of 23




      In sum, Wright has failed to come forward with evidence that would allow a jury

to reasonably conclude that the defendants’ proffered reason for terminating her

employment was unworthy of credence. Further, Wright has failed to show that Stone

persuaded Dr. Obasanjo to terminate her employment or that Stone was the real

decisionmaker. Accordingly, the defendants are entitled to summary judgment on

Wright’s race discrimination claim.

                                      IV. CONCLUSION

      For the reasons stated above, the defendants’ motion for summary judgment

(Doc. 24) is GRANTED.

      SO ORDERED, this 11th day of August, 2021.

                                                  S/ Marc T. Treadwell
                                                  MARC T. TREADWELL, CHIEF JUDGE
                                                  UNITED STATES DISTRICT COURT




                                           -23-
